Citation Nr: 1726228	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to a service connected lumbar strain.


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to April 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a neck disability.  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  An August 2015 videoconference was held before the undersigned; a transcript is associated with the record.  In November 2015, this matter was remanded for additional development.  [The November 2015 Board decision also dismissed two appeals that were withdrawn by the Veteran.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims service connection for a neck disability, either as secondary to his service-connected back disability or on a direct basis.  It is not in dispute that he has a current neck disability, or that he has a service-connected back disability.  What remains to be determined is whether his neck disability is related directly to his service or is secondary to his service connected back disability.  The Board's November 2015 remand was, in part, for an examination to obtain an adequate nexus opinion in this matter.

The Board's review of the report of the examination conducted thereafter, in January 2017, found deficiencies that render the examination and medical opinion offered inadequate for rating purposes, primarily in that the examiner provided insufficient rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the opinion does not reflect, as was requested, consideration of the evidence favorable to the Veteran.  Therefore, the examination was in in substantial compliance with the Board's November 2015 remand instructions, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the likely etiology of his neck disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The opinion offered must reflect consideration of: (i) the October 2009 nexus statement from a VA physician, and; (ii) the August 2013 "interrogatories" from the Veteran's treating chiropractor, and (iii) the January 2007 workplace injury and associated private treatment records.

Based on review of the record, the examiner should provide an opinion that identifies the likely etiology for the Veteran's neck disability.  Specifically,

(a)  Is it at least as likely as not (a 50% or greater probability) that it is related to an injury sustained in service?

(b)  Is it at least as likely as not (a 50% or greater probability) that it is caused or aggravated by the Veteran's service- connected lumbar spine disability?

(c)  If the neck disability is deemed to be unrelated to service or a service-connected disability, the examiner must identify the etiology considered more likely and explain why that is so.

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as deemed appropriate.  The rationale must specifically reflect consideration of (comment on) the October 2009 nexus statement, the August 2013 "interrogatories", and the January 2007 workplace injury mentioned above. 

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

